ACCEPTED
                                                                            06-15-00106-CR
                                                                 SIXTH COURT OF APPEALS
                                                                       TEXARKANA, TEXAS
                                                                      11/16/2015 2:32:49 PM
                                                                           DEBBIE AUTREY
                                                                                     CLERK

                 NO. 06 – 15-00106 – CR

                                                        FILED IN
                                                 6th COURT OF APPEALS
     IN THE SIXTH DISTRICT COURT OF                TEXARKANA, TEXAS
                                             APPEALS
                TEXARKANA, TEXAS                 11/16/2015 2:32:49 PM
                                                      DEBBIE AUTREY
                                                          Clerk

                  MOISES RENTERIA
                              Appellant,
                             v.
                 THE STATE OF TEXAS
                                  Appellee



On appeal from the 188TH District Court, Gregg County, Texas
              Trial Court Case No. 38,802-A


           BRIEF OF THE STATE OF TEXAS


      – ORAL ARGUMENT NOT REQUESTED –

                          CARL L. DORROUGH
                          Criminal District Attorney

                          Zan Colson Brown
                          Texas Bar No. 03205900
                          Assistant Criminal District Attorney
                          Gregg County, Texas
                          101 East Methvin St., Suite 333
                          Longview, Texas 75601
                          Telephone: (903) 236–8440
                          Facsimile: (903) 236–3701
                          E-mail: zan.brown@co.gregg.tx.us
                                         TABLE OF CONTENTS

TABLE OF CONTENTS ........................................................................................1

INDEX OF AUTHORITIES ...................................................................................2
STATEMENT OF FACTS ......................................................................................3

SUMMARY OF THE ARGUMENT .....................................................................7

ARGUMENT ............................................................................................................9
   1) Appellant intended to waive a jury, and although he was
        reluctant to sign the waiver, he eventually did so. .....................................9
   2) Appellant did not clearly demonstrate incompetence as his
        appellate brief claims. ..............................................................................11
   a) Article 46 B was changed, effective on September 1, 2011, to
         eliminate the requirement of bona fide doubt of a
         defendant’s incompetence; this case was heard before that
         date. ..........................................................................................................12
   b) Trial Court sua sponte ordered a competency examination, but
         no competency trial; this is not an abuse of discretion. ...........................14
   c) Legal Standards. ............................................................................................17

PRAYER .................................................................................................................20
CERTIFICATE OF COMPLIANCE ..................................................................21




                                                            1
                               INDEX OF AUTHORITIES



Federal Cases
Marbut v. State, 76 S.W.3d 742, 747-48 (Tex. App. - Waco 2002, pet. ref'd)........12
Pate v. Robinson, 383 U.S. 375, 86 S. Ct. 836, 15 L. Ed. 2d 815 (1966) ..............17



State Cases
Alcott v. State, 51 S.W.3d 596, 599-601 (Tex. Crim. App. 2001)…………..….…12
Burke v. State, 792 S.W.2d 835 (Tex. App.—Houston [1st Dist.] 1990, pet. ref’d) 17
Fuller v. State, 253 S.W.3d 220, 228 (Tex. Crim. App. 2008) ........................ 16, 17
Grant v. State, 2008 Tex. App. LEXIS 1453 (Tex. App. 2008)…………….…….19

Leonard v. State, 2010 Tex. App. LEXIS 7404 (Tex. App. Texarkana Sept. 9,
   2010)…………………………………………………………………..………17
McDaniel v. State, 98 S.W.3d 704 (Tex. Crim. App. 2003)....................... 11, 12, 17
Moore v. State, 999 S.W.2d 385 (Tex. Crim. App. 1999) ................................ 17, 19


Statutes

Tex. Code Crim. Proc. 46 B.005 (a) (Vernon, 2009) ..............................................12
Tex. Code Crim. Proc. 46 B.005 (c) (Vernon, 2009) ..............................................13
Tex. Code Crim. Proc. 46B.004 (c-1) (Vernon 2011) .............................................11
Tex. Code of Crim. Proc. 46B.003 (Vernon, 2009) ................................................16




                                                2
                            STATEMENT OF FACTS
      Appellant Moises Renteria was charged by indictment with the one count of

Aggravated Sexual Assault and one count of Indecency with a Child. CR 6.

Appellant entered a not guilty plea on August 1, 2011, and was sentenced to

concurrent sentences of life for Count I, and 20 years for Count II. 3 RR 127.

Before the trial, Appellant’s attorney had moved to withdraw as counsel due to an

unspecified conflict between Appellant and his counsel. CR 42. The Court heard

that motion on February 17, 2011, but did not rule on it; instead, in an abundance

of caution, he ordered Renteria to be examined on issue of competency. 2 RR 9-10;

CR 45.

      At the hearing on the motion for withdrawal, his counsel offered a letter

written in Spanish by Renteria explaining his reasons for wanting the attorney to

withdraw. The interpreter summarized the letter’s contents: Counsel was not

representing him to his satisfaction; Counsel predicted court events that did not

occur; “that he is a witch that – that he’s being delayed in the process to go to court

many times”; and that a cotton swab of his mouth was used for DNA testing

instead of semen. 2 RR 5.

      Renteria, after being sworn, elaborated on the semen-sample complaint: an

attorney from child protective services allegedly told Renteria that he was going to

be giving a semen sample and would have to take a lie-detector test. Then his



                                           3
counsel told him that he had been misinformed, and that his counsel “was going to

do his work and only his work.” 2 RR 5. Renteria complained of being in jail for

16 months and 17 days without a trial, even though he has been before a judge

many times and had been told a trial should take place within six months. 2 RR 5-

6. He claimed discrimination. 2 RR 6. His father had died and his mother had

suffered an accident, and his four children were starving, and his attorney did not

appear to care. 2 RR 6. He concluded with, “I have a lot to say and many things to

say, but I prefer to remain silent.” 2 RR 6.

        He denied being given an offer of a plea agreement, but his attorney said he

had relayed the offer of 15 years.       2 RR 7-8. (That offer was made before

Renteria requested a DNA test). Id. The attorney reported to the Court that

Renteria would not plead guilty to anything because he was innocent. 2 RR 7-8.

Once the DNA results were in, the offer was changed to 40 years, which the

attorney negotiated down to 35. 2 RR 8. The State’s attorney stated that 35 years

was still the recommendation by the State at the time of the motion to withdraw. 2

RR 8.

        Regarding the jury waiver, Defense Counsel told the court that he and

Renteria had spoken about a jury trial and the attorney had explained that a jury

was twelve citizens, not professional judges. 2 RR 9. Then Renteria decided he

wanted to be tried by a judge. 2 RR 9.         Counsel went on to explain to the trial



                                           4
court that there had not been a signed jury waiver because their conversation had

taken place at the jail, not in open court where Renteria could have executed the

waiver. 2 RR 9.

      When asked by the Court if he wanted a jury trial, Renteria expressed his

dissatisfaction with being asked such questions, asserting that “What could have

been done in six months is being now done in 16 months and 17 days.” At that

point, the trial judge began, but did not finish a sentence explaining his ruling, “I

think what the Court is going to do out of abundance of caution--- yes, go ahead.”

2 RR 9. Renteria then continued his list of complaints, some of which seemed

related to his major complaint about the delayed proceedings, but some of which

seemed unrelated. 2 RR 10. These will be discussed in more detail in the argument

section.

      At that point, the judge expressed his concern about Renteria’s ability to

communicate with his attorney and to assist in preparing for trial, and whether he

understood these proceedings. 2 RR 10. He explained that Dr. Allen would, with

the help of the interpreter, examine him for competence to stand trial. 2 RR 10.

Proceedings were abated until that report came in. No objection from either

attorney appears in the record, but Renteria himself threatened to alert the media,

because he wanted “all of Mexico to know about this, what is happening.” 2 RR

10.



                                          5
      The order appointing Dr. Allen recites that the defense had filed a motion for

a competence exam, but the Reporter’s Record and the docket sheet both indicate

that the decision for such an examination was the judge’s idea. 2 RR 10; CR 45,

46. The motion to withdraw had said nothing about incompetence. 2 RR 42.

      Dr. Allen’s report was not mentioned in the Reporter’s Record, but the

Clerk’s Record shows that Dr. Allen sent copies to both attorneys and the Court on

March 4, 2011 CR 50. Dr. Allen’s findings were that Renteria was competent,

although he noted that Renteria would not sign a form stating he understood the

process because the form was not in Spanish. CR 50.            He further noted that

Renteria’s thoughts were adequately organized; responses were relevant, rational,

and logical; there were no indications of cognitive impairment nor psychiatric

disorder. CR 51. Regarding the “magical thinking” which had concerned his

counsel and the interpreter, Dr. Allen attributed it to his culture, rather than mental

illness. CR 51.

      Dr. Allen concluded that Renteria is competent because he demonstrates an

adequate rational and factual understanding of the proceedings against him, as well

as the capacity to cooperate and collaborate with counsel rationally in his own

defense. Dr. Allen further concluded Renteria is neither mentally retarded nor

psychotic nor in need of psychiatric care. CR 53.




                                           6
      On the day of trial there was another prolonged discussion about whether

Renteria would sign a jury waiver, but he eventually did so, and after the judge

assured himself that Renteria had signed it voluntarily, the judge accepted it and a

bench trial began. At the end of the bench trial, the judge found him guilty on both

counts and sentenced him to life for the aggravated sexual assault and twenty years

for indecency with a child, with both sentences to run concurrently. See

Judgments, CR 54-59.

      This out-of-time appeal, which was allowed after a writ of habeas corpus

was granted, ensued.



                       SUMMARY OF THE ARGUMENT

      Appellant waived a jury trial orally, and albeit reluctantly, in writing; he

never once said he wanted a jury. Appellant was not incompetent to stand trial.

While there was some minimal concern about his competence to stand trial, and

while the Trial Court did see fit to order a competence examination “out of an

abundance of caution,” there was no need for a competency trial. Nobody

requested one and nobody objected to the lack of one. Under the law at the time of

this case, bona fide doubt regarding his competence was required. The testimony

elicited at trial was not sufficient to raise a bona fide doubt regarding Appellant’s

competence. The trial court did not abuse its discretion by failing to order a



                                          7
competency trial under Texas Code of Criminal Procedure Chapter 46B. There was

sufficient testimony to demonstrate that Appellant understood where he was, what

he was charged with, the roles played by court participants, and the implication of

his jury waiver.




                                         8
                                   ARGUMENT

1) Appellant intended to waive a jury, and although he was reluctant to sign
   the waiver, he eventually did so.
      Appellant’s first point of error alleges that his waiver of a jury trial was

involuntary. The record, however, includes a written waiver of jury trial signed

August 1, 2014. CR 62. Appellant claims that Appellant did not understand the

concept of a jury trial, the significance of a jury waiver, or the consequences of the

waiver.

      This appellant, a Spanish-speaker, told his trial counsel, who was also fluent

in Spanish, that he preferred for the judge to determine his guilt rather than have

twelve citizens do so. 2 RR 9. Thus, he understood the concept of a jury trial.

      When the judge asked him if he wanted a jury trial, he at first objected to

being asked such a question after having been in jail for over sixteen months. 2 RR

9. Then he listed other objections he had to the proceedings and the lack of support

from others, but he did not answer the judge’s question. 2 RR 10. This caused the

judge to (in “an abundance of caution”) order an examination by Dr. Allen, with an

interpreter’s services.) 2 RR 9, 10. The trial court appropriately declined to rule on

the attorney’s motion to withdraw, abating all proceedings until that report came

in, but promising that if Dr. Allen found him competent, there would be a jury trial.

      Later, after the evaluation had been received by all parties, Renteria was

again asked if he wanted a trial to the court, not a jury, and he immediately


                                          9
responded, “Yes, that is how it is.” 3 RR 8. He did not, however, want to sign a

paper saying he did not want a jury; the judge had to patiently explain to him that if

he did not freely and voluntarily sign the jury waiver, the case would have to go to

a jury and it would not be concluded that day. 3 RR 8-16. Before he signed the

waiver, he wanted to say something to the judge, but the judge cautioned him

against that and insisted that he wait until the appropriate time during the trial

when he could testify under oath and have his say then.

      Renteria never explained why he did not want to sign the jury waiver, saying

only that he shouldn’t have to do so. Dr. Allen had reported that Renteria also

refused to sign a paper for him, stating the Dr. Allen had explained the process to

him. CR 50. In that situation, he had refused because Dr. Allen had no Spanish

version of the document. Id.

      Eventually, however, Renteria signed the jury waiver and after appropriate

questions to ensure that the waiver was voluntary, the judge accepted the jury

waiver and the bench trial proceeded. CR 62; 3 RR 16-17.

      Renteria waived his right to a jury trial orally in open court and in writing.

The record is devoid of any statement by Renteria that he wanted a jury trial. His

attorney had explained what a jury was. Renteria attempted to avoid signing the

jury waiver until after he had said something to the judge. Eventually, however, he

relented and signed the required waiver. The Court thus complied with statutory



                                          10
provisions for waiving a jury trial. Tex. Code Crim. Proc. Art. 1.13. Appellant has

not rebutted the presumption of regularity in court proceedings. His first point of

error should be rejected.




2) Appellant did not clearly demonstrate incompetence as his appellate brief
   claims.
         In his second point of error, Appellant claims that the trial court erred by

   failing to properly hold a hearing regarding Appellant’s competency to stand

   trial, claiming that “Appellant’s basically nonsensical ramblings brought to the

   trial court’s attention that the issue of competency existed.” Appellant’s Brief at

   11-12.

         Appellant demonstrated a reluctance to sign his jury waiver, but he did

   not demonstrate incompetence.        He demonstrated dissatisfaction with his

   attorney and he demonstrated a reluctance to communicate with his attorney,

   but he did not demonstrate an inability to communicate effectively with his

   attorney. He did not demonstrate any mental illness, any psychotic thinking, or

   any inability to understand the proceedings. He obstinately expressed his desire

   to not have to sign the jury waiver, but eventually, he signed it. The judge did

   not accept it until he established on the record that it was voluntary. Renteria

   repeatedly expressed his desire to speak directly with the judge, but the judge,


                                         11
   of course, denied his request, and explained why. Renteria expressed

   dissatisfaction with the slow process, but he did not demonstrate an inability to

   understand the proceedings. He might not have had a complete understanding

   of the proceedings before he came to court, but he certainly had the capacity to

   understand when the judge explained the proceedings to him. He demonstrated

   a desire to have the trial proceed on his terms, but he did not demonstrate

   incompetence. Obstinate behavior does not constitute incompetence.


   a) Article 46 B was changed, effective on September 1, 2011, to eliminate
      the requirement of bona fide doubt of a defendant’s incompetence; this
      case was heard before that date.
      At the time of the hearing on his counsel’s motion to withdraw, in February

of 2011, a trial court’s doubt had to rise to the level of “bona fide” doubt. Tex.

Code Crim. Proc. 46B.      The section that did away with the bona fide doubt

standard was not effective until September 1, 2011. Tex. Code Crim. Proc.

46B.004 (c-1) (2011).


      At the time this case was heard, the state of the law was as described in the

McDaniel case. McDaniel v. State, 98 S.W.3d 704 (Tex. Crim. App. 2003). The

steps needed for a trial court to inquire about competence are as follows:

       “1) if a competency issue is raised by the defendant, any party, or the
      court; and 2) evidence of incompetency is brought to the attention of
      the trial court by the defendant, any party, or the court; 3) of the type
      to raise a bona fide doubt in the judge's mind regarding the
      defendant's competency to stand trial; then 4) the judge must conduct

                                         12
      a Section 2 ‘competency inquiry’ to determine if there is some
      evidence sufficient to support a finding of incompetence, and if there
      is, 5) the judge must impanel a jury for a Section 4 ‘competency
      hearing.’ Alcott v. State, 51 S.W.3d 596, 599-601 (Tex. Crim. App.
      2001); see also id. at 602...; see also Marbut v. State, 76 S.W.3d 742,
      747-48 (Tex. App. - Waco 2002, pet. ref'd) (following Alcott in setting
      out appropriate steps and concluding that defendant failed to offer
      sufficient evidence to create a bona fide doubt of competency).”
      McDaniel at 712.

      A trial judge need not perform a competency inquiry unless evidence is

presented that raises a bona fide doubt in the judge's mind regarding the

defendant’s “present ability to consult with his lawyer with a reasonable degree of

rational understanding” or defendant's “rational as well as factual understanding of

the proceedings.” McDaniel at 712.

      After an informal inquiry, if the court determines that evidence exists to

support a finding of incompetency, the court “shall order an examination” to

determine the issue. Tex. Code Crim. Proc. 46 B.005 (a) (Vernon, 2009). The

court shall then order a competency trial before determining whether the defendant

is incompetent to stand trial. Tex. Code Crim. Proc. 46 B.005 (b) (Vernon, 2009).

However, a competency trial is not needed if:

      1. Neither party requests a competency trial.

      2. Neither party opposes a finding of incompetency.

      3. The judge does not, on its own motion, determine a trial is necessary.

Tex. Code Crim. Proc. 46 B.005 (c) (Vernon, 2009).



                                         13
      The trial court, in accordance with the statute in effect at the time, exercised

caution by ordering, on its own motion, a competency evaluation, but did not see

fit to order a competency trial. Neither party requested it, neither party objected,

and the judge did not, on his own, deem it necessary. Such action, or lack thereof,

on the part of the trial court was neither unreasonable nor arbitrary, and did not

constitute an abuse of discretion.     Thus, Appellant’s second issue should be

decided in favor of the state, and his conviction affirmed.


   b) Trial Court sua sponte ordered a competency examination, but no
      competency trial; this is not an abuse of discretion.
      Defendant’s attorney did not file for a competency evaluation, but instead

moved to withdraw and set a hearing. At that hearing, Defendant’s behavior raised

some doubt in the judge’s mind as to Defendant’s competence. The doubt was

minimal, because the sua sponte order for an evaluation was made “in an

abundance of caution.” 2 RR 9-10. Furthermore, the record reflects that no one

requested a competence trial nor objected to the lack of one. Nor does the record

reflect that any party opposed a finding on the competency issue. The trial court

did not determine, on its own motion, to order a formal trial on the issue. This

shows compliance with Chapter 46B.

      The appellant argues that his behavior clearly showed that he did not

understand the proceedings. See Appellant’s Brief at 12, citing 2 RR 5-6 and 9-10.



                                          14
      The defendant’s words were being translated from Spanish to English. On

pages 5 and 6 of Volume 2, Mr. Renteria was trying to explain to the judge why he

wanted his trial counsel to be replaced: he claimed a Child Protective Services

attorney had told him he would be giving a semen sample and would have to take a

lie detector test. His attorney told me that information was wrong. 2 RR 5. His

attorney allegedly said “that he was going to do his work and only his work.” 2 RR

5. Renteria was competent enough to explain to the Court why his attorney should

be replaced.

      He complained of having been in jail for sixteen months and seventeen days.

He said his attorney had given him a paper to sign so that his trial would be open. 2

RR 6. He claimed that he had been discriminated against. 2 RR 6. He claimed to

have been in front of many other judges where he was told he could have a trial in

a period from one to six months, and he was unhappy because that had not

happened. 2 RR 6. He further complained that his attorney was not sympathetic

when he learned that Renteria’s father had died and his mother was in an accident,

that his wife was working and his children in Mexico were starving. 2 RR 6.

      While appellant claims that this monologue proves incompetency, it can

arguably also be viewed as evidence that Mr. Renteria knew exactly what was

happening—he was arguing for the judge to allow his attorney to withdraw. He

knew the judge’s role; he knew his attorney’s role, and he understood the concept



                                         15
of a speedy trial. He might not be an excellent orator, but he was not incompetent

to stand trial.

       On pages nine and ten, the defendant continued to express his outrage that

his case had not been tried within six months, even when asked about whether he

wanted a jury. 2 RR 9. At that point, the judge began to announce the evaluation:

“I think what the Court is going to do out of abundance of caution—yes, go

ahead.” 2 RR 9.

       Renteria then mentioned a paper that “this gentleman wanted me to sign on

the 29th of November,” had been signed in the middle of December of 2009. 2 RR

10. He expressed his frustration that there had been a change in the lab, and that he

didn’t have the name of the first lab. 2 RR 10. He stated that he had been sent to a

different jail, and that he had asked his pastor to investigate a lady named Ana

when “the tests were run over there.” 2 RR 10.       He complained of his lack of

support from anybody. He concluded, “What I’m telling you Mr. Judge or Your

Honor is do with me whatever you want. With all my respect.” 2 RR 10.

       Again, the appellant argues that Renteria’s words indicate incompetence.

His words, though inarticulate, indicate his frustration with the process, his

dissatisfaction with his attorney, and his dissatisfaction with his situation and the

lack of support, but they do not indicate incompetence.         He understood the

proceedings.      He demonstrated he has the capacity to communicate with his



                                         16
attorney and assist in his own defense. He does not show mental illness that causes

him to be unable to communicate.       His English may be deficient, but he never

complained that his attorney could not speak Spanish or that the interpreter was

ineffective.

      Then the judge finished his ruling that there would be a competency

evaluation, followed by a jury trial. Neither Renteria nor his attorney nor the

attorney for the State objected. The evaluation occurred and a report was sent to all

parties. No further discussion of competence was had on the record, even at

subsequent proceedings.



   c) Legal Standards.
   This Court has previously found that a trial court's decision not to conduct a

competency hearing is reviewed for an abuse of discretion. Leonard v. State, 2010

Tex. App. LEXIS 7404 (Tex. App. Texarkana Sept. 9, 2010) (mem. op. not

designated for publication), (relying on Moore v. State, at 393. A trial court abuses

its discretion if its decision is arbitrary or unreasonable. Leonard v. State, (citing

Lewis v. State, 911 S.W.2d 1, 7 (Tex. Crim. App. 1995)).

    Under Texas law, a defendant is presumed to be competent to stand trial. Tex.

Code of Crim. Proc. 46B.003. In Fuller v. State, cited by Appellant to support his

claim that a trial court must hold a separate, formal hearing on competence, the



                                          17
Texas Court of Criminal Appeals summarized the law applicable to this issue. An

accused person is incompetent to stand trial if he does not have "sufficient present

ability to consult with [his] lawyer with a reasonable degree of rational

understanding" or "a rational as well as factual understanding of the proceedings

against" him. Fuller v. State, 253 S.W.3d 220, 228 (Tex. Crim. App. 2008) (citing

Pate v. Robinson, 383 U.S. 375, 86 S. Ct. 836, 15 L. Ed. 2d 815 (1966)). The

Fuller and Pate courts defined “bona fide doubt” as “a real doubt in the judge’s

mind as to the defendant’s competency.” Id., quoting Pate v. Robinson at 378.

Evidence raising bona fide doubt does not need to be sufficient to support a finding

of incompetence and is “qualitatively different from such evidence.” Id., quoting

Alcott v. State, 51 S.W.3d 596, 599, n. 10 (Tex. Crim. App. 2001).

      Bona fide doubt is shown by “recent severe mental illness, at least moderate

retardation, or truly bizarre acts by the defendant.” McDaniel v. State, 98 S.W.3d
704, 710 (Tex. Crim. App. 2003).

      A person’s disruptive and unruly courtroom behavior isn’t necessarily

sufficient evidence of incompetence to stand trial. Moore v. State, 999 S.W.2d 385

(Tex. Crim. App. 1999). “If such actions were probative of incompetence, one

could effectively avoid criminal justice through immature behavior.” Burke v.

State, 792 S.W.2d 835 (Tex. App.—Houston [1st Dist.] 1990, pet. ref’d).




                                         18
      In an unpublished opinion, the First District Court of Appeals discussed a

defendant whose behavior sounds like Renteria’s:

      Although appellant’s answers were, at times, rambling and
      nonresponsive…, most of appellant’s testimony reveals simple that he
      wanted an opportunity to tell his story in his own way and to relate
      what he felt was important. Appellant’s testimony also indicated that
      he understood the charges against him. … While some of appellant’s
      testimony may have been damaging and ill-advised, it did not suggest
      that he lacked a rational understanding of the case against him or an
      inability to communicate with his counsel.

Grant v. State, 2008 Tex. App. LEXIS 1453 (Tex. App. 2008) (mem. op. not

designated for publication.


      The trial court in this case raised the issue of incompetence, but did not

follow through with a trial on competency. The doubt raised in this case was

minimal and was assuaged by the report from Dr. Allen. Nobody requested a

hearing, and nobody objected when Dr. Allen’s report was distributed. Nobody

opposed the implied finding on the issue of incompetence.

      Appellant’s second point of error should be rejected and the conviction

affirmed.




                                       19
                                     PRAYER

      The State prays that the conviction and sentence be affirmed because he

voluntarily waived a jury trial and the judge did not abuse his discretion by not

conducting a competency trial.


                                       Respectfully Submitted,




                                       _/s/ Zan Colson Brown
                                       Zan Colson Brown
                                       Texas Bar No. 03205900
                                       Assistant District Attorney
                                       101 East Methvin St., Suite 333
                                       Longview, TX 75601
                                       Telephone: (903) 236–8440
                                       Facsimile: (903) 236–3701
                                       Email: zan.brown@co.gregg.tx.us

                         CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the above and foregoing has been
forwarded to all counsel of record by electronic filing



this 12th day of November, 2015.

                                              _/s/ Zan Colson Brown ___
                                              Zan Colson Brown
                                              Assistant Criminal District Attorney




                                         20
                      CERTIFICATE OF COMPLIANCE


      I certify that the BRIEF OF THE STATE OF TEXAS, exclusive of the

following: caption, identity of parties and counsel, statement regarding oral

argument, table of contents, index of authorities, statement of the case, statement

of issues presented, statement of jurisdiction, statement of procedural history,

signature, proof of service, certification, certificate of compliance, and appendix,

contains 4,030 words, according to Word software.


                                      /s/_ZanColson Brown
                                      Zan Colson Brown
                                      Assistant District Attorney




                                         21